Per Curiam.
Upon the report of the commission appointed at the present term pursuant to the requirements of a rule of this court, to pass upon and report the qualifications of *59applicants for admission as attorneys and counselors, some questions have arisen which it is necessary for us now to determine.
1. In 1895 the legislature passed an act (ch. 6) to regulate the admission of attorneys at law. Prior thereto they had been licensed to practice in the several courts of this state upon such investigation into the character and qualifications of the applicants as each court deemed proper to prescribe. The act above referred to did not in express terms repeal sections 3 and 9 of chapter 7 of the Compiled Statutes, entitled “Attorneys,” and it appears that some of the district courts are still assuming the power to admit to practice generally persons who present certificates of admission from the courts of other states and of territories; and that thereafter such persons apply to this court for admission on a motion made as a matter of course. Such action upon the part of a district court is wholly without authority of law, and such admissions, together .with any action taken in reliance thereon, are wholly void. The plain intention of the legislative power, and the necessary effect of the act above referred to, was to vest the power to admit persons to practice as attorneys and counselors of the courts of this state, solely in the supreme court. The act is complete in itself and results in repealing sections 3 and 9 above referred to.
2. A necessary qualification for admission to practice generally is that the applicant must be a citizen of the United States and a resident of this state. An alien can not well take the oath required of attorneys and counselors by section 4 of said chapter 7. Furthermore, such persons and practicing attorneys who reside in other states or any of the territories are, as a rule, out of the jurisdiction of the courts of this state, and beyond the reach of its- process in case their professional action is called in question and the disciplinary power of the court is invoked against them.
3. Such alien or non-resident attorney may, however, *60as a matter of comity, be permitted, by any court of record in which there is pending any cause in which he may be interested, to appear for some of the purposes of said cause, upon being fully satisfied as to his professional character and standing at the bar of the place of his residence. Of course, it is not permitted to such an attorney to commence actions or sign pleadings or papers on behalf of. any litigant. Such powers are expressly reserved to the duly admitted attorneys and counselors of the state.
4. Application has been made by minors for present examination with a view to admission when they shall have attained the age of majority. Such is not the spirit and intent.of the statute. The age of majority, with the attendant right of controlling one’s own actions free of the claim of the parent or guardian, are necessary to admission to the bar of this court; and it is contemplated that the report shall follow on the examination, and show that at that time the applicant had all the qualifications prescribed by the act of the legislature. Any other course would require a subsequent report, showing that at the time thereof the applicant had not only the requisite age, but also continued to sustain the moral character required by the statute.
5. Persons have applied for examination on the strength of a course of study in schools of law other than the College of Law of the University of Nebraska. In the opinion of the commission, the only exception made to the requirement of the statute for two years’ study in the office of a practicing attorney is in the case of regular graduates of our own state institution. In this view the court fully concurs. Admission to the practice is a privilege and not a right, and the power which grants the privilege can annex the terms and conditions on which the sanie may be -exercised. The provisions of the statute are plain as to the terms on which examination can be liad, and study, otherwise than therein provided, can not avail the applicant.
*616. The provision of said section 2, as to tbe study of the law “in the office of a practicing attorney,” also requires construction. Tbe language of tbe statute does not expressly require that sucb attorney shall be one residing and practicing in this state. But sucb was doubtless tbe intention of the legislative power. Tbe reasons for sucb a construction seem plain. Such an attorney is an officer of this court, whose standing and character is, or easily may be, known to tbe court. He owes to this court a duty which is not obligatory upon tbe attorneys of another state. Our rules require a certificate of sucb attorney, as tbe preceptor of the applicant, as to compliance with an express requirement of tbe statute. Sucb certificate can properly come only from one of tbe court's own officers; and be made under tbe sanction of the oath which sucb officer is required by law to make. These considerations, aside from any as to tbe propriety of a student coming from tbe state of bis study, instead of seeking original admission therein, seem to us to control tbe matter.
Tbe object of tbe statute was evidently to secure a higher standard of legal attainments, and a full knowledge of tbe moral character of those who seek to exercise tbe powers of a great profession. With that object the court is, of course, in full sympathy; and it can be attained only by placing on its provisions a reasonably strict construction.